                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 09, 2019
                        UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

FRANCISCO RODRIGUEZ,                        §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 2:19-CV-175
                                            §
CAMERON BROWN, et al,                       §
                                            §
        Defendants.                         §

                         ORDER DENYING PLAINTIFF’S
                     MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff is an inmate in the Texas Department of Criminal Justice. Proceeding pro

se, he filed a civil rights action pursuant to 42 U.S.C. § 1983. (D.E. 1). Pending is his

motion for appointment of counsel. (D.E. 16). No constitutional right to appointment of

counsel exists in civil rights cases. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir.

2007); Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994) (per curiam). A district

court is not required to appoint counsel unless “exceptional circumstances” exist. Cupit

v. Jones, 835 F.2d 82, 86 (5th Cir. 1987) (quoting Jackson v. Dallas Police Dep’t, 811

F.2d 260, 261 (5th Cir. 1986) (per curiam)). The Fifth Circuit has enunciated several

factors that the Court should consider in determining whether to appoint counsel:

             (1) the type and complexity of the case; (2) whether the
             indigent is capable of adequately presenting his case; (3)
             whether the indigent is in a position to investigate adequately
             the case; and (4) whether the evidence will consist in large
             part of conflicting testimony so as to require skill in the
             presentation of evidence. The court should also consider


1/2
              whether appointed counsel would aid in the efficient and
              equitable disposition of the case.

Jackson, 811 F.2d at 262 (citing Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982));

accord Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997). Upon careful

consideration of the factors set forth in Jackson, the Court finds appointment of counsel

is not warranted at this time. Regarding the first factor, plaintiff’s civil rights claims do

not present any complexities that are unusual in prisoner actions. The second and third

factors are whether the plaintiff is in a position to adequately investigate and present his

case. Plaintiff has thus far demonstrated he is able to communicate adequately and file

pleadings with the Court. The fourth factor requires an examination of whether the

evidence will consist in large part of conflicting testimony so as to require skill in the

presentation of evidence.       Plaintiff’s action has not been scheduled for trial;

consequently, at this time, the appointment of counsel for trial would be premature.

Finally, there is no indication appointing counsel would aid in the efficient and equitable

disposition of the case.

       For the foregoing reasons, Plaintiff’s motion for appointed counsel, (D.E. 16), is

DENIED without prejudice.


       ORDERED this 9th day of September, 2019.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
